DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hamada reference (US Patent Publication No. 2018/0003190).
5.	Regarding claim 1, the Hamada reference discloses:
a propeller fan (FIG. 2) comprising: 
a hub (3) including a side surface (FIG. 2) around a center axis (2a); and 
a plurality of blades (1) disposed on the side surface of the hub (3) (FIG. 2), wherein the blades (1) each include a blade surface part (FIG. 2), which is extended from a base end connected to the side surface of the hub to an outer edge (8) (FIG. 2), and the blade surface part includes an inner peripheral part, which is positioned on the base end side, and an outer peripheral part, which is positioned on the outer edge side (FIG. 2—each blade is separated into an inner peripheral part and an outer peripheral part), an inner peripheral blade (9), which extends from the side surface of the hub toward the outer edge side (FIG. 2), is formed on a positive pressure surface (1a) of the blade surface part at the inner peripheral part of each of the blades (FIG. 2), the inner peripheral blade includes a plurality of blade elements (9a, 9b) .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hamada reference.
8.	Regarding claim 2, the Hamada reference further discloses:
wherein the first angle is 20 degrees, and the second angle is 90 degrees.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a first angle of 20 degrees and a second angle of 90 
9.	Regarding claim 3, the Hamada reference further discloses:
wherein the first angle is 40 degrees, and the second angle is 90 degrees.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a first angle of 40 degrees and a second angle of 90 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
10.	Regarding claim 4, the Hamada reference further discloses:
wherein the blade angle is 87 degrees.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a blade angle of 87 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
11.	Regarding claim 8, the Hamada reference further discloses:
wherein a reinforcing member (1c) is formed on the side surface of the hub (FIG. 2), the reinforcing member (1c) coupling a rear edge (7) in the rotation direction of the blade (1) with the front edge (6) of the next blade adjacent to the rear edge (7).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747